                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                Richmond Division

MICHAELS. BLYTHE,                              )
                                               )
       Petitioner,                             )
                                               )
v.                                             )       Civil Action No. 3: 19CV26 l-HEH
                                               )
HAROLD W. CLARK,                               )
                                               )
        Respondents.                           )

                              MEMORANDUM OPINION
                 (Dismissing 28 U.S.C § 2254 Petition Without Prejudice)

       Petitioner, a Virginia inmate proceeding pr ose, brings this petition pursuant to 28

U.S.C. § 2254 ("§ 2254 Petition," ECF No. 1). Before a state prisoner can bring a § 2254

petition in federal district court, the prisoner must first have "exhausted the remedies available in

the courts of the State." 28 U.S.C. § 2254(b)(l)(A). "As a general rule, in the absence of

'exceptional circumstances where the need for the remedy afforded by the writ of habeas c orpus

is apparent,' Bowen v. Johnston, 306 U.S. 19, 27 (1939), courts 'require[] exhaustion of

alternative remedies before a prisoner can seek federal habeas relief. "' Timmsv. Johns, 627 F.3d

525, 530-31 (4th Cir. 2010) (alteration in original) (parallel citation omitted) (quoting

Boum edien e v. Bush, 553 U.S. 723, 793 (2008)). Exhaustion is accomplished by presenting the

claims to the Supreme Court of Virginia for review either on direct appeal or in a collateral

proceeding. Conversely, "federal courts should abstain from the exercise of [habeas] jurisdiction

if the issues raised in the petition may be resolved either by trial on the merits in the state court

or by other state procedures available to the petitioner.'' Dickerson v. Louisia n a , 816 F.2d 220,

225 (5th Cir. 1987) (citations omitted); Durkin v. Davis, 538 F.2d 1037, 1041 (4th Cir. 1976)
(internal quotation marks omitted)("Until the State has been accorded a fair opportunity by any

available procedure to consider the issue and afford a remedy if relief is warranted,federal courts

in habeas proceedings by state [inmates] should stay their hand.").

        Petitioner's submissions failed to indicate that he had presented his claims for relief to the

Supreme Court of Virginia by either direct review or by collateral review. Accordingly, by

Memorandum Order entered on June 11,2019,the Court directed Petitioner to show cause,

within eleven(11)days of date of entry hereof, as to why his § 2254 Petition should not be

dismissed for lack ofexhaustion.


        Although Petitioner responded. Petitioner fails to demonstrate he has exhausted his state

remedies. Petitioner fails to demonstrate any exceptional circumstances warranting the

consideration of his habeas petition at this time. Accordingly, Petitioner's § 2254 Petition and

the action will be DISMISSED WITHOUT PREJUDICE because he has failed either to

demonstrate that he has exhausted available state remedies or that exceptional circumstances

warrant consideration of his petition at this juncture. A certificate of appealability will be

DENIED.


        An appropriate order will accompany this Memorandum Opinion.


                                                                  /s/
                                       HENRY B.HUDSON
Date:                                  SENIOR UNITED STATES DISTRICT JUDGE
Richmoncf, Virginia
